ITEMID: 001-96426
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF PARLOV-TKALCIC v. CROATIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1;No violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1948 and lives in Zlatar.
5. In July 1991 the applicant had a road traffic accident. Since the insurance company C.O. (“the company”) refused to compensate the resultant damage, on 8 July 1992 she instituted civil proceedings against it in the Zlatar Municipal Court (Općinski sud u Zlataru).
6. On 15 March 1993 the Municipal Court ruled in the applicant's favour ordering the company to pay her the amount of 222,501 Croatian dinars (HRD) together with the statutory default interest accruable from 19 August 1991. The applicant collected the judgment debt on 16 July 1993.
7. However, in the meantime, on 2 July 1993 the Municipal Court issued a decision rectifying a clerical error in its judgment of 15 March 1993. Instead of ordering the company to pay the statutory default interest accruable from 19 August 1991 on the entire amount of damages awarded, (HRD 222,501), in the rectified judgment the court ordered the company to do so only on the part of that amount, namely HRD 22,501, which was the amount awarded in respect of pecuniary damage. The company was ordered to pay the accrued interest on the remaining amount of HRD 200,000 only with effect from 15 March 1993.
8. The decision on rectification was served on the applicant's representative on 26 July 1993.
9. On 10 September 1993 judge M.M., who was at the time the President of the Zlatar Municipal Court, filed a criminal complaint against the applicant with the Zlatar Municipal State Attorney's Office considering that she had committed a criminal offence. M.M. stated in his complaint that at the beginning of July 1993 a certain Z.F.C., a lawyer employed with the insurance company C.O., had come to his office explaining the clerical error in the Municipal Court's judgment of 15 March 1993 and asking him to influence the applicant – who was working at the time as an advocate – with a view to returning the unlawfully obtained amount. After explaining the error and mentioning that it had been rectified by the Municipal Court's decision of 2 July 1993, judge M.M. stated:
“... despite the rectification of the judgment, the advocate Marija Parlov-Tkalčić, to date does not want to return the unlawfully appropriated money to [the company] C.O., Zabok, for which reason the civil proceedings no. P-330/93 were instituted [against her].
Since we consider that the act of the advocate Marija Parlov-Tkalčić also contains elements of criminal liability, we are reporting it to you with a view to investigating it and, possibly, instituting criminal proceedings against her ...”
10. On 15 September 1993 the Zlatar Municipal State Attorney requested transfer of jurisdiction because he was a friend of the applicant. On 22 September 1993 the case was transferred to the Krapina Municipal State Attorney who, on 24 January 1994 indicted the applicant before the Zlatar Municipal Court charging her with a criminal offence of misappropriation (utaja).
11. However, on 3 February 1994 the judge assigned to hear the case requested that the case be transferred to another court as its president had actually filed a criminal complaint against the applicant. On 8 March 1994 the Supreme Court (decision no. Kr-103/1994-3) granted the request and decided to transfer the case to the Krapina Municipal Court (Općinski sud u Krapini). The decision in its relevant part read as follows:
The ... judge [assigned to hear the case] of the Zlatar Municipal Court made a request that the criminal proceedings ... against Marija Parlov-Tkalčić ... be conducted before the Krapina Municipal Court.
The request is substantiated by the fact that the accused Marija Parlov-Tkalčić is an advocate with her office in Zlatar and that the criminal complaint against her was filed by the president of the Zlatar Municipal Court, which may objectively cast doubt on the impartial administration of justice if the proceedings are to be conducted before the Zlatar Municipal Court.
The request is well-founded.
The circumstances highlighted in the request of the ... judge [assigned to hear the case] constitute in the present instance important reasons within the meaning of section 31(1) of the Criminal Procedure Act for transferring territorial jurisdiction from the Zlatar Municipal Court to the Krapina Municipal Court ...
12. On 28 November 1997 the Krapina Municipal Court dismissed the charges against the applicant given that the prosecution for the offence she had been charged with had in the meantime become time-barred (apsolutna zastara).
13. Meanwhile, on 26 August 1993 the insurance company C.O. brought a civil action for unjust enrichment against the applicant in the Zlatar Municipal Court seeking to recover the overpaid interest. The statement of claim was served on the applicant on 7 September 1993.
14. On 25 April 1997 the applicant made a counter-claim.
15. The court held hearings on 29 April and 2 December 1999 and 29 March and 5 July 2000.
16. At the last-mentioned hearing the Zlatar Municipal Court gave judgment against the applicant, ordering her to pay the plaintiff 12,525 Croatian kunas (HRK) together with the statutory default interest accruable from 26 July 1993, as well as HRK 4,381.25 in costs. It also declared her counter-claim inadmissible in one part while dismissing it in the remaining part.
17. On 11 January 2001 the applicant appealed to the Zlatar County Court (Županijski sud u Zlataru) asking at the same time for transfer of jurisdiction (svrsishodna delegacija nadležnosti) from both the Zlatar Municipal Court and the Zlatar County Court. She argued, inter alia, that the Zlatar County Court could not be expected to be impartial in the examination of her appeal given that judge M.M. – who had in the meantime become the president of that court – had previously filed a criminal complaint against her.
18. The Government submitted that judge M.M. had been appointed the president of the Zlatar County Court on 14 June 1996 but that this court had become operational only on 15 March 1999.
19. On 31 May 2001 the Supreme Court (Vrhovni sud Republike Hrvatske) dismissed the applicant's request for transfer of jurisdiction. It held that the circumstances relied on by the applicant did not cast doubt on the professional and objective examination of her appeal by the Zlatar County Court. Thus, there was no important reason justifying the requested transfer.
20. On 16 March 2005 the Zlatar County Court dismissed the applicant's appeal and upheld the first-instance judgment. The decision was served on the applicant on 20 April 2005.
21. On 20 May 2005 the applicant lodged a regular constitutional complaint under section 62 of the Constitutional Court Act against the second-instance judgment. Relying on Article 29 of the Constitution, she claimed, inter alia, that her constitutional right to an impartial court had been violated because the impugned judgment had been delivered by the court whose president had previously filed a criminal complaint against her relying on the same facts as those relied on by the first- and second-instance courts when giving their decisions. On 3 November 2005 the Constitutional Court (Ustavni sud Republike Hrvatske) dismissed her constitutional complaint. The decision was served on the applicant on 21 December 2005.
22. Meanwhile, on 27 January 2005 the applicant lodged a constitutional complaint under section 63 of the Constitutional Court Act complaining about the length of the above civil proceedings for unjust enrichment. The Constitutional Court examined the length of the proceedings in the period during which they were pending before the ordinary courts thus excluding the period of some seven months while the case was pending before the Constitutional Court itself (see paragraph 21 above). On 15 February 2006 it found a violation of the applicant's constitutional right to a hearing within a reasonable time and awarded her HRK 5,000 in compensation.
23. According to information provided by the Government in reply to a request made by the Court, the Zlatar County Court has a civil and a criminal division. The civil division has six judges sitting in two different panels. The president of the court sits on one of the panels. The criminal division has three judges, and judges of the civil division sit with them when necessary. The cases are assigned to judges according to Rule 33 of the Court Rules (see paragraph 40 below). Thus, before being allocated to judges, cases are listed in chronological order according to the time when they were received at the court. After that, cases are allocated to judges in the alphabetical order of the panel presidents' last names. However, account is being taken of whether some of the judges participated in the first-instance proceedings in a particular case. If they did, the case is not assigned to them.
24. Article 29 § 1 of the Constitution (Ustav Republike Hrvatske, Official Gazette of the Republic of Croatia no. 41/2001 of 7 May 2001) reads as follows:
“In the determination of his rights and obligations or of any criminal charge against him, everyone is entitled to a fair hearing within a reasonable time by an independent and impartial court established by law.”
25. The relevant part of the 1999 Constitutional Act on the Constitutional Court of the Republic of Croatia (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette of the Republic of Croatia no. 99/1999 of 29 September 1999 – “the Constitutional Court Act”), as amended by the 2002 Amendments (Ustavni zakon o izmjenama i dopunama Ustavnog zakona o Ustavnom sudu Republike Hrvatske, Official Gazette of the Republic of Croatia no. 29/2002 of 22 March 2002), which entered into force on 15 March 2002, reads as follows:
“1. Everyone may lodge a constitutional complaint with the Constitutional Court if he or she deems that the decision of a state authority, local or regional self-government, or a legal person invested with public authority, on his or her rights or obligations, or about suspicion or accusation for a criminal offence, has violated his or her human rights or fundamental freedoms, or right to local or regional self-government, guaranteed by the Constitution (hereinafter: constitutional right)...
2. If another legal remedy is allowed against the violation of the constitutional rights [complained of], the constitutional complaint may be lodged only after this remedy has been exhausted.
3. In matters in which an administrative action or, in civil and non-contentious proceedings, an appeal on points of law [revizija] are allowed, remedies shall be considered exhausted only after the decision on these legal remedies has been given.”
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the competent court fails to decide a claim concerning the individual's rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the competent court must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
26. The relevant part of the Civil Procedure Act (Zakon o parničnom postupku, Official Gazette of the Socialist Federal Republic of Yugoslavia nos. 4/1977, 36/1977 (corrigendum), 36/1980, 69/1982, 58/1984, 74/1987, 57/1989, 20/1990, 27/1990 and 35/1991, and Official Gazette of the Republic of Croatia nos. 53/1991, 91/1992, 58/1993, 112/1999, 88/2001, 117/2003, 88/2005, 2/2007, 84/2008 and 123/2008), as in force at the material time, read as follows:
“The highest court of a certain type in the Republic of Croatia may, following a proposal by the party or the competent court, assign another court from its territory to decide a certain case if this would obviously facilitate the proceedings or for other important reasons.”
A judge ... shall be disqualified from exercising his or her functions:
...
6) if other circumstances exist to cast doubt on his or her impartiality.
(1) Parties may also request withdrawal [of a judge]...
(2) A party may request withdrawal of a judge of a higher court in the appeal or a reply thereto...
(1) The party's request for withdrawal of a judge shall be decided by the president of the court.
(2) Should the party request withdrawal of the president of the court, such request shall be decided by the president of the immediately higher court.
27. The relevant provisions of the Courts Act (Zakon o sudovima, Official Gazette of the Republic of Croatia nos. 3/1994, 100/1996, 131/1997, 129/2000, 67/2001, 17/2004 and 141/04), as in force at the material time, read as follows:
28. Section 26(1) provided that the president of a court exercised the duties related to court administration in accordance with the law and court rules.
29. Section 30(2) provided that the president of the court or the relevant division of the court was authorised to suspend the service of a decision delivered by a single judge or panel of judges, which was contrary to the legal view adopted by another judge or panel, until the differences in legal views were discussed at the meeting of the division of the court. If the division adopted the view contrary to that decision, a judge or panel which delivered it had to decide the case again.
30. Sections 52-52c read as follows:
a) Performance of judge's duties
Section 52
President of the court in which a judge exercises his or her duties determines for the preceding calendar year:
1. whether a judge delivered the number of decisions which he or she had to deliver pursuant to the framework criteria for the performance of judges, where [the president of the court] shall determine the result of judge's work according to the types of cases, in absolute numbers and in percentage,
2. whether a judge respected the time-limits within which he or she has to pronounce, prepare and send a decision, indicating whether the time-limits were fully respected or respected in more or less than 75% of the cases,
3. how many appeals were lodged against the first-instance decisions and what were the decisions delivered in the appellate proceedings ([that is whether the first-instance decisions were] upheld, quashed or reversed), in absolute numbers and in percentage, and how many decisions were quashed for serious procedural errors,
4. how many extraordinary remedies were lodged against the second-instance decisions ([that is whether the second-instance decisions were] upheld, quashed or reversed), in absolute numbers and in percentage terms.
5. ...
Section 52a
If a judge did not deliver the number of decisions he or she had to deliver pursuant to the framework criteria for the performance of judges, because he or she was charged with exceptionally difficult and complex cases, it shall be assumed that he or she achieved the adequate result in his or her work, increased by 10%. That fact shall be stated in the operative provisions of the decision in which the president of the court determines the performance of the judge's duties.
Section 52b (1)
The circumstances from section 52 and 52 a of this Act shall be established for the preceding calendar year by the president of the court in a decision that has to be delivered at the latest by 28 February of the current year.
Section 52c
(1) A judge who is not satisfied with a decision of the president of the court may appeal against it within eight days of its service.
(2) The appeal shall be lodged with the president of the higher court through the president of the court which delivered the decision.
31. Sections 53 and 53a provided that judicial panels were the competent organs for appraisal of judges in the process of their permanent appointment to judicial office as well as in the process of their appointment to another court.
32. Judicial panels were organs formed for the territories of each county court and were composed of a certain number of judges of the county court at issue and judges of the municipal courts operating on the territory of that county court.
33. A judicial panel had to appraise a judge appropriately according to all the elements listed in section 52. In doing so it had to take into consideration the final decision of the president of the court on the performance of that judge's duties as well as other documents related to his or her work.
34. Section 63 provided that a judge had to inform the president of the court about every job it accepted and all business it undertook. The president of the court was to decide whether a job or business was incompatible with the judicial office. The judge could appeal against the president's decision to the Minister of Justice.
35. Section 73a defined the president of a court as a judge who, apart from his or her judicial function, exercises the duties related to court administration.
36. Section 73g(1) provided:
Section 73g (1)
A judge shall be relieved of the duty of president of the court if in the supervision of court administration it is established that:
1. the president of the court does not exercise his or her duties related to court administration in accordance with the applicable regulations or in timely fashion,
2. [he or she] breaches the rules governing assignment of cases, either directly or by failure to supervise,
3. [he or she], by breaching the applicable regulations or in some other way, violates the principle of judicial independence in the administration of justice,
4. [he or she] does not submit requests to institute disciplinary proceedings in cases prescribed by law.
37. The National Judicial Council Act (Zakon o državnom sudbenom vijeću, Official Gazette of the Republic of Croatia nos. 58/1993, 49/1999, 129/2000 and 150/2005) regulates the composition, powers and operation of the authority competent to decide on the appointment and dismissal of judges – the National Judicial Council. It regulates, in particular, the process of appointment of judges, disciplinary offences in the exercise of judicial office and disciplinary proceedings against judges. The relevant provisions of the Act, as in force at the material time, read as follows:
38. Sections 16-18 regulated the procedure of appointment of judges. After receiving applications from the candidates for the vacant post of a judge, the Minister of Justice had to, before submitting the list of candidates to the National Judicial Council, request an opinion about the candidates from the respective judicial panels (see paragraphs 31-33 above). Section 17 provided that the competent judicial panel, before issuing its own opinion on a certain candidate, could request information on the candidate from the president of the court in which that judge had been exercising his or her duties.
39. Sections 20-30 regulated disciplinary proceedings against judges. Sections 20(2), 24(1) and 28 read as follows:
Section 20
(1) ...
(2) Disciplinary offences are:
1. ...
2. unjustified failure to exercise judicial duties, or failure to exercise them in timely fashion,
3. exercising service or activities, or doing business incompatible with judicial office,
4. ...
...
(3) Disciplinary proceedings for an offence from paragraph 2 subparagraph 2 of this section shall be instituted in particular if:
- a judge, without justified reason, is not preparing and sending court decisions within the statutory time-limits,
- ...
- without justified reason, the number of decisions delivered [by a judge] in one year is below the average in the Republic of Croatia.
Section 24 (1)
If there is a reasonable suspicion that a judge has committed a disciplinary offence, the president of the court in which that judge exercised his or her duties is obliged to make a request that the disciplinary proceedings be instituted against [that judge].
Section 28
(1) A judge shall be suspended from exercising his or her duties if criminal proceedings are instituted against him or her for a criminal offence punishable by more than five years' imprisonment, or while he or she is in detention.
(2) ...
(3) The decision on suspension in the case from paragraph 1 of this section shall be delivered by the president of the court.
40. The Court Rules (Sudski poslovnik, Official Gazette of the Republic of Croatia nos. 80/1997, 20/1998, 118/2001, 49/2003, 32/2004, 9/2006, 116/2008, 125/2008 and 146/2008) are a subordinate legislation regulating internal operation of courts. The relevant provisions, as in force at the material time, read as follows:
Rule 2
The internal operation of the court is separate from adjudication.
Rule 8
(1) The president of the court supervises the correct and timely discharge of all duties in the court.
(2) Supervision is effectuated through inspection of the work of court panels, single judges..., inspection of files, decision and decisions of higher courts..., review of the registration books..., supervision of the work of the court's central office...
Rule 9 (1)
1. The president of the court coordinates the work of court divisions and other organisational units in the court. When the president of the court notices inconsistent practices or practices contrary to existing regulations or departure from established case-law of higher courts in the operation of divisions, panels or single or investigation judges, he or she shall submit his or her observations for discussion at the meetings of judges.
(2) Cases are assigned to judges by the president of the court in courts having no divisions or by the president of a division in courts having divisions.
(3) Before assigning cases to judges, cases are listed in a chronological order...
(4) Cases are then assigned in alphabetical order of judges within the court or a division, taking into account the equal distribution of cases during the year, the type and complexity of cases. Second-instance cases are assigned in alphabetical order of the panel presidents, who then assign the cases in alphabetical order to the judges who are members of the panel.
(5) Should certain cases not be immediately assigned to judges, due to a backlog of cases or higher workload of judges, the president of the court or a division shall, pursuant to the criteria set forth in paragraphs 2 and 3 of this section, without delay assign those cases to judges.
(1) As an exception to the provision of Rule 33 of the Court Rules whereby a case had to be assigned to a certain judge, the case shall in the event of [his or her] objective indisposition be assigned to the judge in the court or a division [whose name is] next in the alphabetical order.
(2) The procedure prescribed in paragraph 1 of this section shall also apply to cases that have already been assigned to judges who are objectively indisposed from conducting the proceedings due to withdrawal, absence from work, particularly high workload or for other justified reasons, when this is necessary to ensure lawful and efficient operation of the court and the protection of the right of the parties to the administration of justice without undue delay.
The yearly holiday plan is determined by the president of the court after obtaining opinions of the organisational units of the court, bearing in mind the needs of service and the wishes of the employees.
41. Section 31 of the Criminal Procedure Act of 1993 (Zakon o krivičnom postupku, Official Gazette of the Socialist Federal Republic of Yugoslavia nos. 4/1977, 13/1985, 36/1977, 26/1986, 74/1987, 57/1989 and 3/1990, and Official Gazette of the Republic of Croatia nos. 53/1991, 91/1992, 34/1993 (consolidated text), 38/1993 (corrigendum) and 28/1996) and section 32 of the Criminal Procedure Act of 1997 (Zakon o kaznenom postupku, Official Gazette of the Republic of Croatia nos. 110/1997, 27/1998 (corrigendum), 58/1999, 112/1999, 58/2002, 143/2002 (corrigendum), 62/2003 (consolidated text) and 115/2006) provided that the immediately higher court could, following a proposal by an investigation judge, single judge, president of the panel or state attorney, assign another court from its territory to decide a case if that would obviously facilitate the proceedings or for other important reasons. In cases involving the applicant and/or the Zlatar Municipal Court, the Supreme Court applied the above provisions in the following way:
42. Apart from the above case no. Kr-103/1994-3 (see paragraph 11 above), the Supreme Court dealt with one more criminal case involving the applicant. In its decision no. Kr-419/1990-2 of 9 January 1991 the Supreme Court granted a request for transfer of jurisdiction from the Zlatar Municipal Court to another court submitted by the single judge of that court in the case where the applicant was the accused in criminal proceedings instituted by one of the judges of that court as a private prosecutor.
43. In other cases involving the Zlatar Municipal Court the Supreme Court granted requests for transfer of jurisdiction in the cases where: the accused was the mother of that court's employee R.Š. (decision no. Kr-64/1990-3 of 4 April 1990), the accused was the head of the land registry division of that court (Kr-196/1990-2 of 31 May 1990), the private prosecutor was the sister of one of the court's employees (Kr-315/1993-2 of 12 October 1993), the second accused was the sister of an employee of the court, R.Š. (Kr-316/1993-3 of 12 October 1993), the injured party was a brother-in-law of an employee of the court, R.Š. and one of the witnesses her sister (Kr-43/1994-3 of 21 April 1994), the injured party instituted criminal proceedings by private prosecution against the president of the court, judge M.M. (Kr-316/1994-4 of 4 January 1995), the accused was a lay assessor (sudac porotnik) of that court (Kr-88/03-3 of 22 April 2003), the accused were employees of the Krapina Social Welfare Centre with whom the court cooperated on a daily bases in cases against juvenile offenders and cases involving offences committed against minors (Kr-138/06-3 of 17 October 2006). In the last-mentioned case the Supreme Court reasoned that the circumstance on the basis of which it granted the request for transfer of jurisdiction:
“... should be viewed in the light of the fact that the particular case concerns a working environment with a small number of employees, which inevitably leads to daily contact between them.”
44. In its practice the Supreme Court applied section 68 of the Civil Procedure Act (see paragraph 26 above) in the following way:
45. Apart from the case no. Gr-91/1992-2 of 21 May 1992, to which the applicant referred to in her observations (see paragraph 77 below) and in which it granted the request for transfer of jurisdiction from the Zlatar Municipal Court to another court, the Supreme Court did not deal with any other civil case involving the applicant.
46. In its decision no. Gr-107/1994 of 21 June 1994 the Supreme Court granted the request for transfer of jurisdiction from the Zlatar Municipal Court to another court submitted by the respondent in a case where the wife of one of the plaintiffs was employed at that court. The Supreme Court held that this fact alone would not constitute an important reason for transfer of jurisdiction but nevertheless granted the request, taking into account that the court in question was a small court, which had also agreed with the plaintiff's request, in order to dispel any suspicion as regards its impartiality.
47. In its decision no. Gr-140/1995-2 of 12 April 1995 the Supreme Court granted a request for transfer of jurisdiction from the Zlatar Municipal Court to another court submitted by the respondent in a case where the plaintiff was employed as the head accountant of that court. In so deciding the Supreme Court reasoned as follows:
“Zlatar Municipal Court falls into the category of small courts. Its seat is in a small place [town] and it is common knowledge that the connection between people in institutions in small places and with a small number of employees is always stronger.”
48. In its decision no. Gr1-749/04-2 of 28 April 2005 the Supreme Court granted the request submitted by the Zlatar Municipal Court for transfer of jurisdiction from that court to another one in the case where the plaintiff was a lay assessor of the same court.
49. In its decision no. Gr-309/1994-2 of 13 June 1995 the Supreme Court granted a request for transfer of jurisdiction from the Zlatar Municipal Court to another court submitted by the plaintiffs. The Supreme Court ruled that the fact that the plaintiffs had made a criminal complaint against the president of the Zlatar Municipal Court and against one of the judges, coupled with that court's statement made in reply to the request for transfer of jurisdiction that some of its judges and the president intended to file a criminal complaint against the plaintiffs, was an important reason for transfer of jurisdiction.
50. In other cases involving the Zlatar Municipal Court the Supreme Court granted requests for transfer of jurisdiction in cases where: the parties were the brother-in-law and the sister-in-law of the president of that court (decision no. Gr-11/1990 of 14 February 1990), the respondents were the sister and the brother-in-law of R.Š., an employee of the land registry division of the court (decision no. Gr-148/1998-2 of 29 July 1998), the second respondent's wife was employed by the Zlatar Municipal Court and the plaintiff had until recently been lay assessor of the same court (decision no. Gr1-538/05-2 of 25 October 2005), the respondent was the husband of the typist employed with the court and assigned to the only judge, apart from the court's president, who dealt with civil cases (decision no. Gr1-214/06-2 of 19 May 2006).
51. In its decision no. Gr-883/00-2 of 14 December 2000 the Supreme Court refused a request submitted by the Zabok Municipal Court for transfer of jurisdiction from that court to another one in the case where the president of the Zlatar County Court sued the State, challenging the authenticity of a document he had authenticated while a judge of the Zlatar Municipal Court. The Supreme Court ruled that the fact that the plaintiff was the president of the appellate court in the matter was not an important reason for transfer of jurisdiction.
52. In other cases involving the Zlatar Municipal Court or the Zlatar County Court the Supreme Court refused requests for transfer of jurisdiction in cases where: the wife of a former president of the Zlatar Municipal Court had worked in the same company as the plaintiff (decision no. Gr-474/1990-2 of 27 December 1990), the plaintiff's representative was a former judge of that court (decision no. Gr-397/1995-2 of 10 January 1995), a former judge of the Zlatar County Court was the father-in-law of the legal representative of the enforcement creditor (decision no. Gr-826/1999-2 of 16 March 2000), the plaintiff's representative was a former judge of the Zlatar Municipal Court (decision no. Gr1-140/02-2 of 13 March 2002).
53. In its decision no. Gr-354/1991-2 of 19 November 1991 the Supreme Court refused a request submitted by the Krapina Municipal Court for transfer of jurisdiction from that court to another one, holding that the fact that the Krapina Municipal Court had filed a criminal complaint for insult against the plaintiff was not an important reason for transfer of jurisdiction.
54. In its decision no. Gr-7/1999-2 of 18 March 1999 the Supreme Court, in refusing the request for transfer of jurisdiction, stated as a matter of principle that making a criminal complaint by one of the parties to the proceedings against the judge assigned to hear the case did not constitute an important reason for transfer of jurisdiction to another court. It followed and further developed this practice in the subsequent cases, for example, cases nos. Gr-88/1999-2 of 5 May 1999, Gr-79/00-2 of 14 June 2000, Gr-738/00-2 of 11 October 2000, Gr-106/01-2 of 6 June 2001, Gr-530/01-2 of 5 September 2001 and Gr-828/01-2 of 20 December 2001, in which it refused requests for transfer of jurisdiction submitted by one of the parties to the proceedings and based solely on the fact that he or she had previously filed a criminal complaint against the judge assigned to hear the case and/or the president or other judges or employees of the court at issue. In case no. Gr-965/01-2 of 27 December 2001 the Supreme Court reached the same conclusion but also took into account the nature of the dispute and the fact that the case was being examined by a court with many judges.
55. The only exception to this line of case-law was case no. Gr2159/022 in which the Supreme Court on 8 April 2003 granted the request for transfer of jurisdiction from the Pag Municipal Court to another court submitted by the plaintiff in a case where he had challenged the validity of a certain entry in the land register of that court. The Supreme Court held that the fact that the plaintiff had filed criminal complaints against the judge in the case and against the president of the Pag Municipal Court who had previously approved the impugned entry in the land register, was an important reason for transfer of jurisdiction in the particular circumstances because the court in question had only (these) two judges.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
